REVISED 12/15/99

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                            _______________

                              No. 97-20948
                            _______________

                             JOYCE RILEY,

                                              Plaintiff-Appellant,

                                versus

                      ST. LUKE'S EPISCOPAL HOSPITAL;
         DR. BRANISLAV RADOVANCEVIC; O. HOWARD FRAZIER, M.D.;
                   SURGICAL ASSOCIATES OF TEXAS, P.A.;
         UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT HOUSTON;
           BAYLOR COLLEGE OF MEDICINE; TEXAS HEART INSTITUTE;
                                    and
                          EDWARD K. MASSIN, M.D.,

                                              Defendants-Appellees.

                       _________________________

             Appeal from the United States District Court
                  for the Southern District of Texas
                       _________________________

           (Opinion November 15, 1999, 5 Cir., ___ F.3d ___)
                           November 15, 1999

Before JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE,
EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER, and DENNIS,
Circuit Judges.*




     *
      Chief Judge King is recused and did not participate in this
matter.
BY THE COURT:

     The    internal     policies     of   this   court   provide   for   the

pre-circulation, to all non-recused active judges, of a proposed

panel opinion that will create a circuit split.               Those policies

also allow any active judge to request, before the opinion is

issued, a poll on whether the case should be reheard en banc after

the opinion is issued.

     A    member   of   the   court   in   regular   active   service   having

requested a poll pursuant to that policy, and a majority of the

judges in regular active service having voted in favor of granting

rehearing en banc,

     IT IS ORDERED that this cause shall be reheard by the court en

banc with oral argument on a date hereafter to be fixed.            The Clerk

will specify a briefing schedule for the filing of supplemental

briefs.